Title: From George Washington to Israel Shreve, 29 December 1780
From: Washington, George
To: Shreve, Israel


                        

                            
                            Sir
                            Head Quarters New Windsor 29th Decemr 1780
                        
                        I have recd your favr of the 21st. Had I the power, I have not the means of supplying the officers with
                            Blankets, as we shall with difficulty make up a sufficiency for the Soldiers.
                        Inclosed you have the instructions for the officer who is to go to Wyoming—You will be pleased to fill up the
                            Blanks left for his name and deliver them to him, with the letter for Colo. Zebulon Butler, who commands at Wyoming.
                        There are not at present Coats enough to make a general distribution. I have therefore directed the Cloathier
                            to send down only seventy now, which I intend for the Company going to Wyoming—You will take care that they have as full a
                            supply of every kind of Cloathing as possible before they march—the remainder of the troops will have frequent
                            opportunities of drawing, while, from their remote situation, they will be excluded. I am &a.

                        
                            P.S. You will shortly receive from Colo. Miles Dy Qr Mr Gl in Philada two hundred soldiers shirts,
                                being part of the production of the subscription of the Ladies of Penn. and Jersey—Upon their arrival you will
                                distribute them among the most needy, or by Lot, as you and the feild officers may judge best.
                        

                    